245 F.2d 284
57-1 USTC  P 9690
Lionel Andrew DOMINGUEZ, Appellant,v.UNITED STATES of America, Appellee.
No. 16401.
United States Court of Appeals Fifth Circuit.
May 24, 1957.Rehearing Denied June 25, 1957.

John N. McKay, New Orleans, La., for appellant.
E. E. Talbot, Jr., Asst. U.S. Atty., New Orleans, La., M. Hepburn Many, U.S. Atty., New Orleans, La., for appellee.
Before HUTCHESON, Chief Judge, and TUTTLE and JONES, Circuit Judges.
PER CURIAM.


1
Upon admissible evidence which was sufficient to establish both the commission of the offenses and the intent and under proper instructions to which no exception was taken, the appellant was found guilty by a jury verdict of willfully failing to file income tax returns for 1952 and 1953.  26 U.S.C.A.  (I.R.C.1939) § 145(a); 26 U.S.C.A.  (I.R.C.1954) § 7203.  Appeal is taken from the judgment entered upon the verdict and the court's refusal to grant judgments of acquittal is assigned as error.  The record is free from prejudicial error and the judgment is


2
Affirmed.